United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-2270
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Ronald Ronnell Hearn

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                            Submitted: October 3, 2012
                             Filed: November 6, 2012
                                  [Unpublished]
                                  ____________

Before WOLLMAN, MELLOY, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      Ronald Hearn pleaded guilty to escape from federal custody, in violation of 18
U.S.C. § 751(a). Having calculated an advisory Sentencing Guidelines range of 2-8
months in prison and 1-3 years of supervised release, the district court1 varied upward
to sentence Hearn to 12 months in prison, to be served consecutively to any
previously imposed federal sentence, followed by 3 years of supervised release. On
appeal Hearn’s counsel has moved to withdraw and filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the sentence is unreasonable, and that
supervised-release conditions relating to alcohol were unsupported.

       We conclude that the district court neither committed significant procedural
error nor imposed a substantively unreasonable sentence. See United States v.
Farmer, 647 F.3d 1175, 1178 (8th Cir. 2011) (standard of review); see also United
States v. Johnson, 688 F.3d 444, 448 (8th Cir. 2012) (listing circumstances where
court abuses its discretion, resulting in unreasonable sentence); United States v.
Mangum, 625 F.3d 466, 470 (8th Cir. 2010) (upward-variance sentence is reasonable
where district court makes individualized assessment of 18 U.S.C. § 3553(a) factors
based on facts presented, and considers defendant’s proffered information); United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (describing
procedural error). We also conclude that imposition of the unobjected-to conditions
of supervised release was not plain error. See United States v. Wisecarver, 644 F.3d
764, 775 (8th Cir. 2011) (standard of review).

       Accordingly, we affirm the judgment of the district court. We also grant
counsel’s motion to withdraw, subject to counsel certifying that he has served a copy
of the motion to withdraw upon the appellant and that he has advised the appellant
as to the procedures for filing a petition for writ of certiorari pro se.
                       ______________________________




      1
        The Honorable James E. Gritzner, Chief Judge, United States District Court
for the Southern District of Iowa.

                                         -2-